       Case 3:18-cv-07548-EDL Document 45 Filed 05/10/19 Page 1 of 4



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP                DURIE TANGRI LLP
     ANNETTE L. HURST (SBN 148738)                     DARALYN J. DURIE (SBN 169825)
 2   ahurst@orrick.com                                 ddurie@durietangri.com
     DIANA M. RUTOWSKI (SBN 233878)                    MARK A. LEMLEY (SBN 155830)
 3   drutowski@orrick.com                              mlemley@durietangri.com
     DANIEL D. JUSTICE (SBN 291907)                    JOSEPH C. GRATZ (SBN 240676)
 4   djustice@orrick.com                               jgratz@durietangri.com
     The Orrick Building                               ALLYSON R. BENNETT (SBN 302090)
 5   405 Howard Street                                 abennett@durietangri.com
     San Francisco, CA 94105-2669                      217 Leidesdorff Street
 6   Telephone:    +1 415 773 5700                     San Francisco, CA 94111
     Facsimile:    +1 415 773 5759                     Telephone: +1 415-362-6666
 7                                                     Facsimile: +1 415-236-6300
     MARGARET WHEELER-FROTHINGHAM
 8   (Pro Hac Vice)                                    Attorneys for Defendant Amazon.com, Inc.
     mwheeler-frothingham@orrick.com
 9   51 West 52nd Street
     New York, NY 10019-6142
10
     Telephone: +1 212 506 5000
11   Facsimile: +1 212 506 5151

12   Attorneys for Plaintiff Williams-Sonoma, Inc.

13
                                   UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16

17

18   WILLIAMS-SONOMA, INC.,                          Case No.: 18-cv-07548-EDL

19                    Plaintiff,                     JOINT UPDATE ON PROPOSED CASE
                                                     SCHEDULE
20         v.
                                                     Complaint Filed:   December 14, 2018
21   AMAZON.COM, INC.,
                                                     Judge: Honorable Elizabeth D. Laporte
22                    Defendant.

23

24

25

26

27

28
                                                              JOINT UPDATE ON PROPOSED CASE SCHEDULE,
                                                                                 CASE NO. 18-CV-07548-EDL
        Case 3:18-cv-07548-EDL Document 45 Filed 05/10/19 Page 2 of 4



 1           Plaintiff Williams-Sonoma, Inc. (“WSI”) and Defendant Amazon.com, Inc. (“Amazon”)

 2   (collectively, “the Parties”), by and through undersigned counsel, jointly submit an update

 3   regarding the case schedule.

 4           WHEREAS during the May 7, 2019 Initial Case Management Conference the Court

 5   proposed a summary judgment hearing date of June 16, 2020 and a trial date of September 14,

 6   2020 and requested that the Parties submit a joint proposed case schedule by May 10, 2019;

 7           WHEREAS the Parties conferred and exchanged alternative schedules that agreed on the

 8   following dates:

 9           Event                                        Proposed Dates
10           Rule 26(a)(1) disclosures                    April 30, 2019
             Initial CMC                                  May 7, 2019
11
             Last Day to Amend Complaint                  June 3, 2019
12           Fact Discovery Cutoff                        February 10, 2020
13           MSJ Hearing                                  June 16, 2020
             Pretrial Conference                          August 25, 2020
14           Trial Date                                   September 14, 2020
15
             WHEREAS the Parties have not yet reached agreement on the remaining dates in the
16
     schedule but have agreed to continue to confer to see if they can reach agreement;
17
             NOW, THEREFORE, the Parties respectfully submit the proposed dates above and
18
     request until June 24, 2019 to provide an update on the remaining dates so that they have
19
     additional time to confer once they have a better idea of the scope of claims and defenses in the
20
     case.
21

22   Dated: May 10, 2019                                ORRICK, HERRINGTON & SUTCLIFFE LLP
23
                                                        By:             /s/ Diana M. Rutowski
24
                                                                        DIANA M. RUTOWSKI
25
                                                              Attorney for Plaintiff Williams-Sonoma, Inc.
26

27

28
                                                                   JOINT UPDATE ON PROPOSED CASE SCHEDULE,
                                                    1                                 CASE NO. 18-CV-07548-EDL
       Case 3:18-cv-07548-EDL Document 45 Filed 05/10/19 Page 3 of 4



 1
     Dated: May 10, 2019                              DURIE TANGRI LLP
 2

 3                                                    By:                /s/ Joseph C. Gratz
                                                                        JOSEPH C. GRATZ
 4
                                                            Attorney for Defendant Amazon.com, Inc.
 5

 6
            I, Diana Rutowski, am the ECF user whose ID and password are being used to file this
 7   Joint Update on Case Schedule. In compliance with General Order 45, X.B., I hereby attest that
 8   Joseph C. Gratz has concurred in this filing.

 9

10   Dated: May 10, 2019                              DIANA M. RUTOWSKI

11
                                                      By:             /s/ Diana M. Rutowski
12                                                                    DIANA M. RUTOWSKI

13                                                          Attorney for Plaintiff Williams-Sonoma Inc.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 JOINT UPDATE ON PROPOSED CASE SCHEDULE,
                                                  2                                 CASE NO. 18-CV-07548-EDL
        Case 3:18-cv-07548-EDL Document 45 Filed 05/10/19 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE

 2           I, Diana Rutowski, certify that on the 10th of May 2019, I caused the foregoing document

 3   to be electronically transmitted to the Clerk of the Court using the ECF System for filing and

 4   transmittal of a Notice of Electronic Filing to the ECF registrants and attorneys of record in this

 5   case.

 6
                                                                   /s/ Diana M. Rutowski
 7                                                                DIANA M. RUTOWSKI
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                JOINT UPDATE ON PROPOSED CASE SCHEDULE,
                                                   3                               CASE NO. 18-CV-07548-EDL
